The “Motion to Dismiss Appeal” by the defendants The United Illuminating Company and The Connecticut Light and Power Company from the Court of Common Pleas in New Haven County is granted.
John D. Fassett, with whom was Noel E. Hanf, for the appellee (defendant The United Illuminating Company).
Walter F. Torrance, Jr., for the appellee (defendant The Connecticut Light and Power Company).
Frederick D. Neusner, assistant attorney general, with whom was Richard L. Barger, assistant attorney general, for the appellee (named defendant).
George C. Blastings, for the appellant (plaintiff New Haven Redevelopment Agency).
Argued May 2
decided May 2, 1972